Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Skoge in order to narrow the scope of the claims over the cited prior art so as to facilitate allowing of the case.
  
Please cancel claim 31

Please amend claims 27, 32-36, 50-51 53-55, and 60 as follows:

27.          (Currently Amended)  A fiber routing system comprising:
                a plurality of optical fibers;
a first mesh sleeve configured to surround the plurality of optical fibers, the first mesh sleeve having a first end through which the optical fibers extend into the mesh sleeve and a second end through which the optical fibers extend out of the mesh sleeve;
                a plurality of second mesh sleeves separating the optical fibers into groups, each second mesh sleeve surrounding a respective one of the groups, each second 
                a snap-fit arrangement that secures the second mesh sleeves to the first mesh sleeve, the snap-fit arrangement being configured to mount around the optical fibers so that the optical fibers pass through the snap-fit arrangement, the snap-fit arrangement including a first piece that snap-fits to a second piece to secure the snap-fit arrangement to the first mesh sleeve and to the second mesh sleeves, wherein the first piece includes a reinforcing insert including at least an insert portion that fits within the second end of the first mesh sleeve, the reinforcing insert defining a fiber passage that extends through the reinforcing insert and is configured to receive the optical fibers routed therethrough, and wherein the second piece includes a fixing arrangement that mounts over the first end of each of the second mesh sleeves so that the first end of each of the second mesh sleeves is clamped between the fixing arrangement and the insert portion of the reinforcing insert.

32.       Currently Amended)  The fiber routing system of claim [[31]] 27, wherein the insert portion of the reinforcing insert includes outer projections that embed within the mesh sleeve when the sleeve end is clamped between the fixing arrangement and the insert portion.

33.  (Currently Amended)   The fiber routing system of claim [[31]] 27, wherein the fixing arrangement has a one-piece construction.

34.  (Currently Amended)    The fiber routing system of claim [[31]] 27, wherein the fixation arrangement is configured to fully surround the reinforcing insert.

35.   (Currently Amended)     The fiber routing system of claim [[31]] 27, wherein the fixation arrangement mounts over the second end of the first mesh sleeve so that the second end of the first mesh sleeve is clamped between the fixing arrangement and the insert portion of the reinforcing insert.   

36.  (Currently Amended)    The fiber routing system of claim [[31]] 27, wherein the fixation arrangement includes a base and a cover.

50.          (Currently Amended)  The fiber routing system of claim 61is laterally accessible through an open slot extending the length of the first piece

51.          (Currently Amended)  The fiber routing system of claim 27

 53.          (Currently Amended)  The fiber routing system of claim 60

54.          (Currently Amended)  The fiber routing system of claim 60

55.          (Currently Amended)  The fiber routing system of claim 60

60.          (Currently Amended)  The fiber routing system of claim 61




Please add new claim 61


61.          (NEW)  A fiber routing system comprising:
                a plurality of optical fibers;
a first mesh sleeve configured to surround the plurality of optical fibers, the first mesh sleeve having a first end through which the optical fibers extend into the mesh sleeve and a second end through which the optical fibers extend out of the mesh sleeve;
                a plurality of second mesh sleeves separating the optical fibers into groups, each second mesh sleeve surrounding a respective one of the groups, each second mesh sleeve defining a first end through which the optical fibers of the respective group extend into the second mesh sleeve, the first ends of the second mesh sleeves being spaced from and oriented to face the second end of the first mesh sleeve; and
                a snap-fit arrangement that secures the second mesh sleeves to the first mesh sleeve, the snap-fit arrangement being configured to mount around the optical fibers so that the optical fibers pass through the snap-fit arrangement, the snap-fit arrangement including a first piece that snap-fits to a second piece to secure the snap-fit arrangement to the first mesh sleeve and to the second mesh sleeves, the first piece extending along a length between opposite first and second ends, the first piece defining a channel at the first end that separates into a plurality of channels at the second end.

				Reason for Allowance
Claims 27, 32-38 and 50-61 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20160139355 A1 and US 8879278 B2.

Claim 61 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the snap-fit arrangement including a first piece that snap-fits to a second piece to secure the snap-fit arrangement to the first mesh sleeve and to the second mesh sleeves, the first piece extending along a length between opposite first and second ends, the first piece defining a channel at the first end that separates into a plurality of channels at the second end in combination with the rest of the limitations of the base claim.  

Claims 32-38 and 50-60 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883